DLD-173                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-4371
                                     ___________

                                 HERNAN MORENO,
                                     Appellant

                                           v.

                         UNITED STATES OF AMERICA
                     ____________________________________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 07-cv-01225)
                   District Judge: Honorable James F. McClure, Jr.
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 28, 2011

                Before: BARRY, FISHER and ROTH, Circuit Judges.

                                 (Filed: July 21, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Hernan Moreno, a federal prisoner, filed an action alleging that he was entitled to

relief under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. ' 2674, due to the United

States’ alleged mishandling of his medical care. The District Court granted summary
judgment in favor of the United States. We affirmed the judgment on appeal, agreeing

with the District Court that Moreno=s claim was barred by the FTCA=s independent

contractor exemption. See Moreno v. United States, 387 F. App’x 159 (3d Cir. 2010).

       After our mandate issued, Moreno returned to the District Court. He filed a

motion captioned “certificate of appealability forma pauperis status.” In the filing, he

asked for permission to again challenge the District Court’s decision granting summary

judgment. He stated that he wanted to file a certificate of merit and to obtain an expert

witness. He also contended that his claim was meritorious. The District Court denied

Moreno’s motion. In doing so, the District Court provided Moreno with an overview of

the proceedings in his case and explained that the case was closed. The District Court

also noted for Moreno’s information that the certificate-of-merit issue was moot based on

our ruling.

       Moreno filed a notice of appeal in which he disputed the application of the

independent contractor exemption and stated that the District Court acted “beyond it’s

[sic] discretion” in concluding that the certificate-of-merit issue was moot. Moreno also

filed a motion for reconsideration and remand based on his renewed arguments that the

District Court erred in granting summary judgment in favor of the United States.

       We have jurisdiction over this appeal under 28 U.S.C. ' 1291. Upon review, we

will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) because it does not have an

arguable basis in fact or law. See Neitzke v. Williams, 490 U.S. 319, 325 (1989).


                                             2
       The District Court committed no error by explaining to Moreno that our mandate

had issued and that his case was closed. Moreno was not entitled to relief on his claims

in the District Court. Also, despite Moreno’s contention to the contrary, the District

Court did not abuse its discretion or act beyond its jurisdiction by pointing out that we

had ruled that the certificate-of-merit issue was irrelevant in light of our conclusion that

Moreno’s claims were barred by the FTCA=s independent contractor exemption. For

these reasons, this appeal will be dismissed. We also deny Moreno’s motion for

reconsideration and remand.




                                              3